Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 21, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  145278




  DAVID L. WELLS,

                 Plaintiff-Appellant,

  v                                                                  SC: 145278
                                                                     CoA: 309061
  THUMB CORRECTIONAL FACILITY WARDEN,

             Defendant-Appellee.
  ___________________________________

                On order of the Chief Justice, plaintiff-appellant having failed to provide to
  the Court a certified copy of institutional account as required by MCL 600.2963 (1), the
  Clerk of the Court is hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 21, 2012                     _________________________________________
           jam                                                                  Clerk